Citation Nr: 1622041	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from May 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss and assigned a no compensable evaluation.

The Board acknowledges that the issue of entitlement to sleep apnea has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues; the Veteran's most recent submission includes information which may require additional development.  As such, the Board will not accept jurisdiction over that issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In perfecting his appeal in May 2013, the Veteran stated that he receives annual hearing tests.  He did not identify the provider or state whether such were VA or private records.  As these records are clearly relevant to the current appeal, appropriate steps to fully identify and obtain them must be taken.  

Further, an updated VA examination is required.  The Veteran was most recently examined in September 2013.  While he has not alleged worsening of his condition since that time, he has alleged that the examiner did not adequately describe the actual functional impact of his hearing loss on his daily life.  Given his allegation and the passage of time, updated findings are needed for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any and all providers who have evaluated his hearing since 2010, in particular those who have conducted the annual hearing tests he refers to in May 2013 correspondence.

For any private provider, request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs.  Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

Complete VA treatment records must also be associated with the claims file.

2.  Schedule the Veteran for a VA audio examination.  The examiner must conduct complete audiometric testing, and must describe in full the current status and functional impact of the Veteran's service-connected bilateral hearing loss disability.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




